Citation Nr: 0723790	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  97-07 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

What evaluation is warranted for lumbosacral strain syndrome 
with degenerative changes at T11-T12 from March 9, 1994?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Newark, New Jersey which granted service 
connection for a back injury, described as intermittent 
lumbosacral strain syndrome with degenerative changes T11 and 
T12.  A noncompensable evaluation was assigned from March 9, 
1994.  The veteran appealed this decision.  

By rating action of April 1997, the evaluation was increased 
to 10 percent. This rating has remained in effect to the 
present time.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later- 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies. The claim has been 
recharacterized as shown o the title page.

The claim for entitlement to an increased rating for 
intermittent lumbosacral strain syndrome with degenerative 
changes T11 and T12 was remanded in December 2002 for further 
development. 

By rating action in January 2007, the veteran was granted 
service connection for right lumbar radiculopathy, and a 
noncompensable rating was assigned.  The veteran has not 
disagreed with this rating decision and it is not before the 
Board at this time.



FINDINGS OF FACT

1. Prior to September 26, 2003, the veteran's lumbosacral 
strain syndrome, with degenerative changes T11 and T12, was 
manifested by no more than characteristic pain on motion.

2. Since September 26, 2003, the veteran's lumbosacral strain 
syndrome, with degenerative changes T11 and T12, has not been 
manifested by forward flexion of the thoracolumbar spine 
greater than 60 degrees; or with the combined range of 
thoracolumbar motion less than 120 degrees. or by muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  


CONCLUSION OF LAW

The veteran has not met the criteria for a rating in excess 
of 10 percent for lumbosacral strain syndrome, with 
degenerative changes T11 and T12, at any time during the 
pendency of this appeal. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 
4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in an October 2005 
supplemental statement of the case, and in March 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While notice was not provided 
explaining how effective dates are assigned any questions 
regarding those matters are moot in light of the decision 
below.  While the appellant may not have received full notice 
prior to the initial decision, after pertinent notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Background

At a September 1994 VA examination, the veteran reported 
injuring his back in an automobile accident during service in 
1968.  There was no paralysis, weakness, or loss of sensation 
at the time of the accident. He did not suffer any fractures 
at that time and primarily only complained of low back pain.   
Physical examination revealed the veteran walked unaided into 
the examination room.  Lumbar lordosis was normal with no 
specific spinous process tenderness or significant paraspinal 
muscle spasm noted.  There was no pain on palpation of the 
sacroiliac joint.  Range of motion study revealed flexion to 
the toes without any significant trouble.  He could extend 
dorsally to 25 degrees and tilt laterally to 20 degrees.  On 
truncal rotation to right there was a minimal twinge in the 
lower back.  The diagnosis was a remote injury to the back 
with intermittent lumbar sprain syndrome which was becoming 
more chronic with no evidence of radiculopathy.

At a December 1996 VA examination, it was noted that the 
veteran lived at the Lyons VA medical center.  He reported 
minimal low back pain.  He received physical therapy daily, 
and used a TENS unit and Motrin which helped. The veteran 
walked with a limp due to an ankle fracture.  Physical 
examination revealed slight scoliosis, and a right winged 
scapula.  Range of motion study revealed forward bending to 
45 degrees.  Extension and side bending were normal. X-rays 
revealed L4-5 lumbar spinal stenosis, lumbar osteoarthritis, 
mild osteoarthritis from T3 to T12. The diagnosis was a 
minimal lumbar strain.

At a November 1998 and a September 2000 VA examination the 
veteran reported aching lower back pain with radiation to the 
buttocks.  Physical examination revealed no swelling, 
increased heat, erythema, atrophy, or asymmetry of paraspinal 
muscles.  Range of motion was full and painless.  Curvature 
of the spine was intact with no lumbar tenderness to 
palpation.  At the September 2000 VA examination it was noted 
that the veteran had undergone reconstruction of C4, C5, and 
C6 with bone grafts in 1995 at the Manhattan VA medical 
center.  The examinations of the lumbar spine were considered 
normal with no significant findings.  The diagnosis was mild 
lumbar degenerative joint disease. 

At a June 2003 VA neurological and orthopedic examination the 
neurological examiner noted that the veteran was recently 
hospitalized after being found on the street with a subdural 
hemorrhage. He reported weakness in the legs and increased 
pain and neck spasms. The remainder of the examination was 
unremarkable and noncontributory.  Range of lumbar motion was 
full with no tenderness in flexion or extension. The 
diagnoses were right side weakness due to resolving traumatic 
subdural hemorrhage; peripheral sensorimotor neuropathy 
likely secondary to alcohol use; cervical radiculopathy 
secondary to accelerated degenerative joint disease. 

An orthopedist reviewed the claims file noting negative 
findings for a cervical sprain, spondylosis, and myelopathy 
in service.  While the veteran fell in service in 1970, 
symptoms of neck pain and sensory weakness in the upper 
extremities were first noted in 1995; likewise lower back 
pain was not found until 1990.  He was not under treatment 
for lumbar sprain.  There were no flare-ups; no associated 
symptoms, or bladder symptoms.   Physical examination 
revealed forward flexion to 90 degrees, extension to 22 
degrees, left lateral rotation to 28 degrees, right to 34 
degrees; left flexion to 28 degrees, right to 32 degrees.

The examiners opined that there was no service connected 
injury to the lumbar or cervical spine found in the claims 
file. However the veteran had congenital spinal canal 
stenosis and mild disk prolapse and disk disease at L5-S1.  
The veteran was status post cervical fusion at C4-C5, C5-C6 
due to cervical myelopathy and spondylosis.  His weakness in 
the right upper and lower extremities seen with balance 
problems was likely due to cervical myelopathy.  

In a June 2006 VA examination the veteran claimed that his 
chronic low back pain began in 1988 or 1990.  He denied any 
low back injury.  The pain was localized in the low back and 
radiated to the right buttock.  He used a cane for 
ambulation.  Pain was aggravated by standing, bending and 
walking.  He did not report any incapacitating episodes 
during the last 12 months.  
 
Physical examination revealed no gross lumbosacral deformity.  
Forward flexion to 85 degrees, associated with pain at end of 
the range of motion; extension to 15 degrees with pain; left 
lateral bending to 15 degrees with pain; right lateral 
bending to 20 degrees without pain; left rotation to 20 
degrees with pain at end of the range of motion; right 
rotation to 25 degrees without pain.  After five repetitions 
back pain slightly increased.  range of motion remained 
constant with no evidence of fatigue, weakness, or lack of 
endurance.  Straight leg and Patrick tests were negative.  
Neurologically motor and muscle strength was 5/5 in the lower 
extremities.  The diagnoses were lumbar degenerative disk 
disease, and lumbar facet joint disease. 

The Board notes that there are extensive VA medical center 
treatment records of file.  These include a November 2005 
letter in which the veteran stated that he was not now, "or 
have I ever, received Social Security benefits."

The claims files contain treatment records primarily for 
psychiatric problems; alcohol abuse; cervical surgery, and 
injuries related to balance problems.  A March 2005 VA 
medical center clinical entry notes that he also suffers from 
serious neurological disabilities and difficulty walking and 
balancing himself.  The cause of the gait disorder was opined 
to be multifactorial with peripheral neuropathy related to 
diabetes mellitus with contribution from alcoholism; 
alcoholic cerebellar degeneration and cerebral contusions.  
There are no treatment records revealing continuous treatment 
for a chronic lumbar disorder.  

Criteria

The veteran and his representative contend that the 
claimant's lumbar strain syndrome is manifested by 
symptomatology that warrants the assignment of an increased 
rating. It is requested that the veteran be afforded the 
benefit of the doubt.

As service connection has already been established, it is the 
level of disability that is of concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). Still, each disability must be viewed in 
relation to its history, so examination reports and treatment 
records dating back at least to the date of the claim are 
considered. 38 C.F.R. § 4.1. The history of the disability is 
even more important where, as here, the veteran disagrees 
with the initial evaluation assigned upon the grant of 
service connection. In such a case, separate ratings can be 
assigned for separate periods of time, based on the levels of 
disability manifested during each separate period of time, 
from the effective date of service connection. Fenderson, 12 
Vet. App. at 126.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).   Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in assigning the evaluation, and the evaluation of 
the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2006).   

Notwithstanding the provisions of 38 C.F.R. § 4.14, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

It is the intent of the rating schedule to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint. 38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

While this appeal was pending the spinal regulations were 
amended in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  The statement of the case issued in October 2005 
notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether a higher rating is warranted under the new 
regulations from the date of the regulatory change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is rated as degenerative arthritis.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a.  

Old regulations 

Under 38 C.F.R. § 4.71a, DC 5295 (2002), a 20 percent 
evaluation was available for a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral standing position.  A 10 percent 
evaluation was available for lumbosacral strain with 
characteristic pain on motion.

Other diagnostic codes for consideration included 38 C.F.R. § 
4.71a, DC 5292 (2002), limitation of lumbar motion which 
warrants a 20 percent evaluation for moderate limitation of 
motion; and 10 percent for slight limitation of motion.   

New regulations 

The new general rating formula for diseases and injuries of 
the spine provides that a 20 percent rating requires that 
forward flexion of the thoracolumbar spine not be greater 
than 60 degrees; or, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated above. 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  Id.

Analysis  

In this case, the preponderance of the competent medical 
evidence is against finding that the criteria for an 
increased rating for the appellant's lumbosacral strain 
syndrome with degenerative changes T11 and T12 have been met 
under either the old or the new rating regulations. In this 
regard, at no time prior to September 26, 2003, was more than 
characteristic pain on motion objectively shown.  Rather, the 
lumbar spine showed motion in each plane of movement.  In 
fact, at the September 1994 VA examination the veteran could 
flex to touch toes without any significant trouble, extend to 
25 degrees, and lateral tilt to 20 degrees.  
 
At the December 1996 VA examination range of motion was 
forward flexion to 45 degrees; and extension and side bending 
normal; at the November 1998 and a September 2000 VA 
examinations, Range of motion was full and painless with no 
tenderness to palpation in the lumbar area.  Finally, at the 
June 2003 VA examination the range of lumbar motion was again 
full with no tenderness in flexion or extension. The 
examiners opined that there was no service connected injury 
to the lumbar spine found in the claims file. 

As such, the preponderance of the evidence is against an 
increased evaluation for the appellant's lumbar disorder 
under the old rating criteria.  

Likewise, since the introduction of the new regulations, the 
preponderance of the clinical evidence is against an 
increased evaluation for the disorder.  In this respect, the 
VA examination report in June 2006 did not show ankylosis.  
While there are neurological findings, these are consistent 
with non service related conditions including cervical 
conditions.  The veteran does suffer from serious 
neurological disabilities and difficulty walking and 
balancing himself. Notably, examiners have opined that this 
condition was multifactorial with peripheral neuropathy 
related to nonservice connected diabetes mellitus with 
contribution from nonservice connected alcoholism; nonservice 
connected alcoholic cerebellar degeneration; and nonservice 
connected cerebral contusions.  There are no objective 
neurological findings consistent with a service connected 
lumbar radiculopathy. 

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  While the evidence 
shows a slight limitation of lumbar motion, as well as pain, 
the evidence does not otherwise show functional loss due to 
pain to warrant a rating in excess of 10 percent.  

In summary, when lumbar motion is considered with clinical 
evidence showing functional loss, to include the findings 
pertaining to neurological deficits and muscle strength, the 
evidence is against finding objective evidence of pain on 
motion, or any other functional loss to warrant a rating in 
excess of 10 percent when compared to either the old or the 
new rating criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.71a.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased rating for lumbosacral strain 
syndrome, with degenerative changes T11 and T12, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


